BARKETT, Chief Justice,
concurring specially.
I agree there is no conflict jurisdiction, but I strongly adhere to my view that the State has no legal or moral authority to force a defendant to “make” new crimes, either directly or through a middleman. State v. Hunter, 586 So.2d 319, 322-24 (Fla.1991) (Barkett, J., concurring in part, dissenting in part). I also agree with the eloquent dissent of Judge Cowart in the decision below. State v. Adams, 600 So.2d 1302, 1304-06 (Fla. 5th DCA 1992) (Cowart, J., dissenting).